   Case 1:20-cv-00364 Document 3-3 Filed 07/20/20 Page 1 of 2                     PageID #: 18




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DISTRICT

DAN-BUNKERING (AMERICA) INC.        *
                                    *
AND                                 * CASE NO.
                                    *
SUPPLEO BUNKERING S. de R.L. de C.V.*
                                    *
VERSUS                              *
                                    *
M/V GLOBAL ORION, in rem,           *
                                    *
*    *    *    *       *     *      *

                     ORDER APPOINTING SUBSTITUTE CUSTODIAN

        Upon careful consideration, the Motion for Appointment of Substitute Custodian and

Declaration filed by Plaintiffs, is GRANTED.

        ORDERED that Global Maritime Security (“Global Maritime”) is hereby appointed the

custodian of the M/V GLOBAL ORION (“Vessel”) to retain the same in its custody for

possession and safekeeping for the aforementioned compensation until further Order of the

Court; and it is further

        ORDERED that the United States Marshal for the Southern District of Alabama shall

surrender the possession of the Vessel to the substitute custodian named herein upon executing

the warrant in this action and that, upon such surrender, the United States Marshal shall be

discharged from his duties and responsibilities for the safekeeping of the Vessel; and it is further

        ORDERED that Global Maritime in consideration of the United States Marshal's consent

to the substitution of custody, shall indemnify, hold harmless, and release the United States

Marshal, the United States of America, their agents, servants, employees, and all others for

whom they are responsible, from any and all liability and responsibility arising out of the care

and custody of the Vessel, the Vessel’s engines, tackle, appurtenances,
    Case 1:20-cv-00364 Document 3-3 Filed 07/20/20 Page 2 of 2                     PageID #: 19




furnishings, etc. from the date of the transfer of possession of said vessel, her engines, tackle,

appurtenances, furnishings, etc.; and it is further

         ORDERED that Global Maritime, as substitute custodian of the Vessel, shall

defend the United States of America, the United States Marshal, their agents, servants,

employees, and all others for whom they are responsible, against all claims and actions arising

out of said substitute custody and, further, shall indemnify and hold harmless and be responsible

to pay and satisfy all claims and judgments that might arise out of said substitute custody and

shall be responsible and indemnify and hold harmless the United States of America, the United

States Marshal, their agents, servants, employees, and all others for whom they are responsible,

for all attorneys' fees, costs, expenses and disbursements incurred in defending against such

claims or actions arising out of said substitute custody; and it is further

         ORDERED that all United States Marshal’s costs be paid prior to release of said vessel;

and it is further

         ORDERED that the substitute custodian must acknowledge receipt of the Vessel and the

United States Marshal must attest to the date and time of release on a certified copy thereof; and

it is further

         ORDERED that Plaintiffs’ counsel shall serve the owner of the Vessel with a copy of this

order.

Done at Mobile, Alabama, this __ day of July, 2020




                                               ____________________________________
                                               UNITED STATES DISTRICT JUDGE
